Exhibit 10.22

 

LOGO [g135914g73t15.jpg]

January 14, 2016

Ian Massey, PhD

250 South Gordon Way

Los Altos, CA 94022

Dear Ian:

On behalf of StemCells, Inc. (the “Company”), I am very pleased to confirm our
recent discussions concerning the terms and conditions of your appointment as
the Company’s President and Chief Executive Officer.

As you know, the terms of your current employment with the Company, as President
and Chief Operating Officer, are embodied in an offer letter to you dated
March 6, 2015 (your original “Offer Letter”) and in your signed Employment
Agreement, dated March 6, 2015 (together with the Offer Letter, hereinafter your
“Employment Agreement”). This letter, when countersigned by you to indicate
acceptance, will constitute an amendment to your Employment Agreement. Except as
expressly provided below, the terms and conditions of your Employment Agreement
remain in full force and effect and unchanged by this letter.

Effective Monday, January 18, 2016 (your “Promotion Date”), the following terms
and conditions of employment will apply:

 

  1.

Title and Job Responsibilities. Your job title will be President and Chief
Executive Officer. As such, you will be expected to exert full-time best efforts
to promote and protect the business interests of the Company. Specifically, but
not exclusively, your responsibilities will be to manage the operations of the
Company, to build and maintain an outstanding and harmonious working team of
scientific, technical and professional employees, to secure, promote and
maintain the appropriate financing and capital structure of the Company, to
manage and direct the strategic development of the Company’s business plans, as
may exist from time to time, and to manage and direct the implementation of
these business plans and to oversee the overall scientific, clinical and
business affairs of the Company. You will report directly to the Company’s Board
of Directors (the “Board”). In addition, and without further compensation, you
agree to serve as a member of the Board and as a director and/or officer of one
or more of the Company’s Affiliates, if so elected or appointed from time to
time.

 

 

7707 Gateway Boulevard Newark, CA 94560 USA

T +1 (510) 456-4000 • F +1 (510) 456-4001

www.stemcellsinc.com



--------------------------------------------------------------------------------

Dr. Massey

January 14, 2016

Page 2

 

  For the purposes of this letter agreement, “Affiliates” means all persons and
entities directly or indirectly controlling, controlled by or under common
control with the Company, where control may be by management authority, equity
interest or otherwise. It is understood that your membership on the Board, and
on the board of any Affiliate of the Company, will not continue past your tenure
as President and Chief Executive Officer of the Company, and you therefore agree
to resign, effective upon the termination of your employment with the Company,
from any such directorships you may then hold.

 

  2. Salary. Your new base salary, for all services that you perform for the
Company and its Affiliates, will be at the rate of $520,000 per year, paid
bi-weekly, every other Friday. In addition, your new target bonus rate will be
50%. Funding of the bonus program remains at the discretion of the Board and is
based upon its evaluation of the Company’s performance versus previously
determined goals for the year, among other things.

 

  3. Restricted Stock Awards. Upon your Promotion Date, you will be granted,
under the Company’s 2006 Equity Plan, restricted stock units (“RSUs”) entitling
you to receive up to one million two hundred and fifty thousand
(1,250,000) shares of Company common stock. These RSUs will have
performance-based vesting tied to the timely and successful conduct and
completion of the Company’s ongoing Phase II clinical study in spinal cord
injury, with the opportunity to vest over approximately two years. The specific
vesting milestones of these RSUs will be set by the Board’s Compensation
Committee within thirty (30) days of your Promotion Date.

 

  4. Severance Benefits. Upon your Promotion Date, section 7 of your Offer
Letter will be superseded and replaced in its entirety by the following (with
all section references set forth below intended to refer to this letter
agreement):

As set forth in your Employment Agreement, your employment with the Company (and
with, as applicable, its Affiliates) will be on an at-will basis and for an
unspecified duration, which means that neither this letter agreement nor any
policy or procedure (including the vesting of any equity awards or other
payments made to you by the Company over time based on your continued employment
with the Company), nor any verbal representation, shall confer any right to
continuing employment. Either you or the Company may terminate your employment
relationship at any time with or without cause. In addition, the Company
expressly reserves the right to modify your compensation and benefits, from time
to time,



--------------------------------------------------------------------------------

Dr. Massey

January 14, 2016

Page 3

 

as it deems necessary or advisable. In the event of termination of your
employment, you will not be entitled to any severance pay or other benefits,
damages or compensation of any kind, except as provided in this letter agreement
below.

Subject to the provisions of subsection 4.f., below, you would be entitled to
the following severance benefits in the event of employment termination, as
follows:

 

  a. The Company may terminate your employment other than for “cause” or by
reason of your death or disability at any time upon written notice to you and,
in that event, the Company will continue to pay your base salary for one
(1) year following the date of such termination as provided in subsection 4.f.
To the maximum extent permitted by the Company’s benefit plans, all healthcare
benefits provided to you at the time of your termination shall continue for one
year following the date of such termination other than for cause, but the
Company will not be obligated to purchase any special insurance or other
coverage in order to satisfy this obligation.

 

  b. The Company may terminate your employment upon written notice to you in the
event that you become disabled during your employment through any illness,
injury, accident, or condition of either physical or psychological nature and,
as a result, you are unable to perform any of the essential functions of your
job with or without reasonable accommodation for at least ninety (90) days
during any consecutive three hundred and sixty-five (365) calendar days. In this
event, the Company will continue to pay your base salary (i) for a period of six
(6) months following such termination or (ii) until you obtain other full time
employment, or (iii) until you become eligible for disability income under any
disability income plan provided by the Company, whichever of these events first
occurs, in each such case, as provided in subsection 4.f.

 

  c.

The Company may terminate your employment hereunder for cause at any time upon
written notice to you setting forth in reasonable detail the nature of such
cause. The following, as determined by the Company in its reasonable judgment,
will constitute “cause” for termination of your employment: (i) your willful
failure to perform, or material negligence in the performance of, your material
duties and responsibilities to the Company and/or its Affiliates (including,
without limitation, those duties and responsibilities described above in section
1 of this letter agreement); (ii) your material breach of your Employment
Agreement, this letter agreement, or any other



--------------------------------------------------------------------------------

Dr. Massey

January 14, 2016

Page 4

 

  material agreement between you and the Company or any of its Affiliates;
(iii) fraud, embezzlement or other material dishonesty with respect to the
Company or any of its Affiliates; or (iv) your conviction of, commission of, or
plea of nolo contendere to, a felony, or (v) any other conduct by you that is,
or would reasonably be expected to be, harmful to the business interests or
reputation of the Company or any of its Affiliates.

 

  d. You may terminate your employment at any time, with or without good reason,
upon written notice to the Company. If you decide to terminate your employment
without good reason, you agree to give the Board at least three (3) months’
prior notice of your anticipated termination date, to the extent you are able to
do so. Subject to the following sentence, you may terminate your employment
hereunder with good reason at any time upon written notice to the Company. The
following shall constitute “good reason” for termination of your employment:
material breach by the Company of any provision of your Employment Agreement,
including, without limitation, any material diminution in your authority or
responsibilities at work from those contemplated by section 1 hereof, which
breach or diminution continues for more than thirty (30) days following receipt
by the Company of written notice from you within sixty (60) days of the initial
occurrence of the condition constituting good reason setting forth in reasonable
detail the nature of such breach or diminution; provided that you must terminate
your employment not later than thirty (30) days following the expiration of the
applicable Company cure period. If you terminate your employment with good
reason, the Company will be obligated to you under subsection 4.a. hereof as if
the Company had terminated your employment other than for cause.

 

  e.

You may also terminate your employment hereunder in the event of a Change of
Control or a Corporate Transaction followed by any material diminution in your
authority or responsibilities at work from those contemplated by section 1
hereof during the twelve (12) months following such Change of Control or
Corporate Transaction, provided that you must give the Company written notice
within sixty (60) days of the initial occurrence of the diminution setting forth
in reasonable detail the nature of such diminution, such diminution must
continue for more than thirty (30) days following receipt by the Company of such
written notice, and you must terminate your employment not later than thirty
(30) days following the expiration of the applicable Company cure period. In
this event,



--------------------------------------------------------------------------------

Dr. Massey

January 14, 2016

Page 5

 

  or if the Company terminates your employment without cause within twelve
(12) months following a Change of Control or Corporate Transaction, the Company
will pay you a lump-sum amount (the “Cash Amount”), as provided in subsection
4.f., equal to (i) a bonus amount consistent with then existing Company
practices (as determined by the Company in good faith) using your target bonus
of fifty percent (50%), but adjusted proportionally to reflect the part of the
year you have worked at the time of the termination of your employment, plus
(ii) two (2) times your then-current yearly base salary, plus (iii) the
reasonably projected cost of continuing your then-current healthcare benefits
for two years (as determined by the Company in good faith and assuming you elect
COBRA continuation coverage for the maximum period allowed by law), together
with a cash “gross up” to reflect the reasonably projected tax consequences to
you of such healthcare benefits-related payment, all subject to applicable
deductions as required by law.

As used in this subsection, a “Corporate Transaction” shall mean any of the
following: (i) any person or entity becoming the beneficial owner of securities
of the Company representing 50% of more of the total voting power of the
Company’s then outstanding voting securities, (ii) the sale, transfer or other
disposition of more than 51% of the Company’s assets (by value at the time of
disposition) in a single or related series of transactions; or (iii) a change in
the composition of the Board within any period of 24 consecutive months as a
result of which the members of the Board immediately prior to such 24 month
period, together with any persons who were first elected as directors (other
than as a result of any settlement of a proxy or consent solicitation contest or
any action taken to avoid such a contest) during such 24 month period by or upon
the recommendation of the members of the Board immediately prior to such 24
month period and who constituted a majority of the Board at the time of such
election, cease to constitute a majority of the Board.

 

  f.

Any obligation of the Company to pay you severance benefits is conditioned upon
receipt by the Company of a timely and effective signed general release by you
of any claims, whether known or unknown, against the Company, its Affiliates and
their respective officers, directors, employees, contractors, advisors, and
other agents, in the form provided to you by the Company at the time your
employment terminates. Any severance benefits to which you are entitled pursuant
to subsections 4.a,



--------------------------------------------------------------------------------

Dr. Massey

January 14, 2016

Page 6

 

  4.b., or 4.d. above, will be paid in the form of salary continuation in
accordance with the Company’s standard payroll practices. Subject to section 6
below, the first payment will be made on the Company’s next regular payday
following the expiration of sixty (60) calendar days from the date of
termination; but that first payment shall be retroactive to the date of
termination. Subject to section 6 below, if you become entitled to severance
benefits pursuant to subsection 4.e. above, the Cash Amount will be paid as a
lump sum on the Company’s next regular payday following the expiration of sixty
(60) calendar days from the date of termination.

 

  g. If you resign without good reason or your employment is terminated by the
Company for cause, the Company will have no further obligation to you other than
for base salary earned through the date of termination of your employment and
any other amounts required to be pay under applicable law. Except for any right
you may have under to continue participation in the Company’s group health and
dental plans pursuant to COBRA, your participation in all employee benefit plans
shall terminate in accordance with the terms of the applicable benefit plans
based on the date of termination of your employment, without regard to any
continuation of base salary or other payment to you following termination and
you shall not be eligible to earn vacation or other paid time off following the
termination of your employment.

 

  5. Withholding. All payments and reimbursements made by the Company under this
letter agreement will be reduced by any tax or other amounts required to be
withheld by the Company under applicable law.

 

  6. Timing of Payments and Section 409A.

 

  a.

Notwithstanding anything to the contrary in this letter agreement or your
Employment Agreement, if at the time your employment terminates, you are a
“specified employee,” as defined below, any and all amounts payable under this
letter agreement or your Employment Agreement on account of such separation from
service that would (but for this provision) be payable within six (6) months
following the date of termination, shall instead be paid on the next business
day following the expiration of such six (6) month period or, if earlier, upon
your death; except (A) to the extent of amounts that do not constitute a
deferral of compensation within the meaning of Treasury regulation
Section 1.409A-1(b) (including without limitation by reason



--------------------------------------------------------------------------------

Dr. Massey

January 14, 2016

Page 7

 

  of the safe harbor set forth in Section 1.409A-1(b)(9)(iii), as determined by
the Company in its reasonable good faith discretion); (B) benefits which qualify
as excepted welfare benefits pursuant to Treasury regulation
Section 1.409A-1(a)(5); or (C) other amounts or benefits that are not subject to
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”).

 

  b. For purposes of this letter agreement and your Employment Agreement, all
references to “termination of employment” and correlative phrases shall be
construed to require a “separation from service” (as defined in
Section 1.409A-1(h) of the Treasury regulations after giving effect to the
presumptions contained therein), and the term “specified employee” means an
individual determined by the Company to be a specified employee under Treasury
regulation Section 1.409A-1(i).

 

  c. Each payment made under this letter agreement or your Employment Agreement
shall be treated as a separate payment and the right to a series of installment
payments under this letter agreement or your Employment Agreement is to be
treated as a right to a series of separate payments.

 

  d. In no event shall the Company have any liability relating to the failure or
alleged failure of any payment or benefit under this letter agreement or the
Employment Agreement to comply with, or be exempt from, the requirements of
Section 409A.

 

  7. Construction. You acknowledge and agree that: (i) you have read this letter
agreement, that you understand its terms, that you have been advised that you
can consult an attorney about this letter agreement, and that you have
participated in the preparation of its terms; (ii) accordingly, the rule of
construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this letter
agreement; and (iii) the terms and provisions of this letter agreement shall be
construed fairly and not in a favor of, or against any, person or entity. Your
Employment Agreement, as amended by this letter agreement, sets forth the entire
agreement and understanding between you and the Company concerning the terms and
conditions of your employment with the Company (and, as applicable, its
Affiliates) and supersedes all prior communications, agreements and
understandings. Your Employment Agreement cannot be amended or modified, except
by an agreement in writing signed by you and the Chairman of the Board or by
another specifically authorized representative of the Company.



--------------------------------------------------------------------------------

Dr. Massey

January 14, 2016

Page 8

 

Ian, the Board is delighted by your willingness to serve in the leadership role
of Company President and CEO. Your contributions and accomplishments to date
have been recognized and very much appreciated. The other directors and I look
forward to working with you in your new role, as you help position STEM for the
exciting road ahead!

With kind regards,

 

/s/ John Schwartz, PhD

John Schwartz, PhD Acknowledged and agreed:

/s/ Ian Massey, D.Phil.

Ian Massey, D.Phil. Date: